Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendment filed on 12 January 2021. 
In the Amendment, claims 1-5, 7-10, 12-16, 18 and 19 were amended, and no claims were cancelled or added. Accordingly, claims 1-19 are currently pending and have been examined.

Note regarding Amendment
Among the claim amendments, the dependency of claim 5 was amended. It is not clear if the dependency has been amended to "1" or "14." As best understood, and as will be assumed, the dependency has been amended to "1." If this is correct, it is noted that the strike-through of the numeral "4" is not visible due to the overlap of the strike-through and the numeral "4." In such case, double brackets are to be used instead of strike-through (or a longer portion of text may be struck through). See 

Claim Objections
Claim 9 is objected to because of the following informalities:  
- In the last paragraph (p. 6, line 2), "service" should be "a service."
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
Claim 5: 
- The "wherein" clause has been amended in such a manner as to render its contents comparable to a run-on sentence, thus rendering the claim unclear. As best understood, the word "the" should be added after the inserted language, that is, at line 4 before "evaluation-information database …"

---

Note regarding the rejections under 35 U.S.C. 102 and 103 below: where a figure or an element in a figure is cited, the Applicant is also directed to the associated portions of the text, not all of which are necessarily cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (U.S. Patent No. 9,761,224), hereafter Morimoto.

Regarding Claim 1
Morimoto teaches:
(element A) a vehicle-mounted device; and (4:46-58 evaluation information posting device 1 is a vehicle mounted device)
(element B) a server configured to generate evaluation information regarding a facility, based on information provided from the vehicle-mounted device, (Fig. 26, 102, Fig. 1, 200, 26:44-61, 27:51-59 server device 102 receives information from vehicle-mounted device 100 and uses the received information to generate evaluation information)
wherein the vehicle-mounted device includes a computer which, by executing programs stored in a first storage unit, operates as: (Fig. 26, vehicle-mounted device 100, 9:1-28, claims 1, 10, 12; the citations below for elements C, D, E, F and G 
(element C) a voice collection unit configured to collect in-vehicle conversation; (Fig. 1, 6 voice acquirer; 7:4-12)
(element D) an estimation unit configured to estimate a host-vehicle stop-off facility; (Fig. 1, 5 stop-off facility determinator; 6:4-7:3, 10:5-20)
(element E) a reputation-keyword dictionary having a reputation keyword registered, the reputation keyword expressing a facility reputation; (7:39-59 voice recognition dictionary, see 7:54-55, contains evaluation keywords expressing evaluation of a facility, e.g., "delicious," "bad-tasting," see 7:43-47; see element F below)
(element F) a determination unit configured to determine whether the reputation keyword is included in conversation information collected by the voice collection unit over a certain period of time, associated with the estimated facility; and (Fig. 1, 8 evaluation keyword extractor; 7:39-59 extracts a keyword from acquired voice content by recognizing particular voice content as a keyword contained in dictionary,   i.e., successful extraction determines that a particular keyword in the dictionary is in a particular voice content, i.e., determines whether the reputation keyword is included in conversation information collected …
(element G) a transmission unit configured to transmit, based on a result of the determination of the determination unit, the conversation information including the reputation keyword collected over the certain period of time and identification information regarding the estimated facility, to the server through a network, and (26:54-61 server device 102 receives position information and uttered voice from vehicle-mounted device 100; see also Fig. 26, arrows, 5:26-34, 16:22-34, 17:58-64, 24:1-7 (through a network)) 
wherein the server, by executing programs stored in a second storage unit, operates as: (Fig. 26, server device 102; note: in the citations below for elements H, I and J, Morimoto may describe those elements as being in the vehicle-mounted device, as in Fig. 1, but Morimoto also teaches that they can be in the server: 24:1-7 evaluation information storage 18 (element H below) may be disposed in server, such as server 102, 200; alternatively, see element H below; 26:44-61, 27:51-59 server device 102 includes evaluation information generator 9 (element I below) and posting processor (element J below); see also element B above)
(element H) an evaluation-information database storing the identification information and the evaluation information regarding a facility in association, the evaluation information including a service or merchandise provided by the facility and a phrase expressing an evaluation of the service or merchandise; (8:4-9:10, see in particular 8:27-31, 46-52, association table showing association between evaluation keyword (phrase expressing an evaluation) about facility genre (service or merchandise provided by the facility) and evaluation content for each facility, here "for each facility" indicates that the identification information and the evaluation information regarding the facility are stored in association; see in particular 9:1-10, this evaluation information is posted to server 200 and stored in storage of server 200; note server device 102 and server 200 may be deemed collectively to teach the recited server -- see element J below; 23:52-24:7 evaluation information storage 18) 
(element I) an evaluation-information generation unit configured to generate, (case I-1) in a case where the conversation information includes the service or merchandise provided by the estimated facility as a subject qualifying the reputation keyword, evaluation information regarding the service or merchandise of the estimated facility, and (case I-2) in a case where the conversation information does not include the service or merchandise provided by the estimated facility as a subject qualifying the reputation keyword, evaluation information regarding the estimated facility itself, based on the reputation keyword; and (Fig. 1, 9 case I-1) as per embodiment 1, conversation may include (i) facility genre as facility keyword and (ii) evaluation keyword (in a case where the conversation information includes the service or merchandise (i.e., facility genre) provided by the estimated facility as a subject (i.e., facility genre) qualifying the reputation keyword (i.e., evaluation keyword)), and system may generate evaluation information regarding the service or merchandise of the estimated facility, e.g., an evaluation showing that the stop-off facility is a good restaurant providing a well-heated pot (evaluation information regarding the service or merchandise of the estimated facility; i.e., "well-heated" is evaluation information and "pot" is the service or merchandise) is determined, or an evaluation showing that the stop-off facility is a bad shop providing a not-quite cold ice cream (evaluation information regarding the service or merchandise of the estimated facility; i.e., "not-quite cold" is evaluation information and "ice cream" is the service or merchandise) is determined; (case I-2) again, as per embodiment 1, conversation may include (i) facility name or location as facility keyword and (ii) evaluation information (in a case where the conversation information does not include the service or merchandise provided by the estimated facility as a subject qualifying the reputation keyword; i.e., facility keyword is facility name or location, not facility genre, hence conversation information does not include service or merchandise at all), and system may generate evaluation information regarding the estimated facility itself, e.g., an evaluation showing that the stop-off facility is a good restaurant (evaluation information regarding the estimated facility; i.e., "good" is evaluation information and "restaurant" is the estimated facility) providing a well-heated pot is determined, or an evaluation showing that the stop-off facility is a bad shop (evaluation information regarding the estimated facility; i.e., "bad" is evaluation information and "shop" is the estimated facility) providing a not-quite cold ice cream is determined.)
(element J) a registration unit configured to register the evaluation information generated by the evaluation-information generation unit, into the evaluation-information database (10:49-53, Fig. 1, 10 posting processor; note server device 102 and server 200 may be deemed collectively to teach the recited server; accordingly, posting of evaluation information by posting processor 10 of server device 102 into storage of server 200, see 26:44-61, 27:51-59, teaches registering into the evaluation-information database, which is included in the server).

Regarding Claim 2
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches:
wherein the evaluation-information generation unit supplements a subject to conversation information including the reputation keyword, and generates, in a case where the supplemented subject corresponds to the service or merchandise, the evaluation information regarding the service or merchandise. (6:6-18 where the utterance includes a facility name and not a facility genre, the stop-off facility determinator determines the genre, as indicated by the fact that the stop-off facility information includes … the facility name, the facility ID, the facility genre, and the facility position, see 10:28-33, and evaluation information is generated including the determined genre, see 10:24-48, hence the facility genre (subject that corresponds to the service or merchandise) has been supplemented to generate the evaluation information; alternatively, 12:16-67 stop-off facility determinator determines facility by first determining facility genre from evaluation keyword, see Fig. 7, 12:44-53, e.g., if facility candidates are ramen shop and ice cream shop, and evaluation keywords "hot" and "spicy" are determined, first (based on the  evaluation keywords) the genre is determined to be ramen shop, and then the facility is determined based on the determined supplements the facility genre (subject corresponding to the service of merchandise) in order to generate the evaluation information)

Regarding Claim 3
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches:
wherein the evaluation-information generation unit estimates a supplemented subject for conversation information including the reputation keyword, and generates, in a case where no subject is present or in a case where the supplemented subject is a facility name, the evaluation information regarding the facility. (6:6-18 where the utterance includes a facility genre and not a facility name, the stop-off facility determinator determines the stop-off facility, and evaluation information is generated including the determined facility, see 10:24-48, hence the supplemented subject, namely, the facility name, has been estimated to generate the evaluation information; alternatively, 6:19-36 where the utterance includes a demonstrative pronoun (e.g., "here," "there") indicating a facility location, the stop-off facility determinator determines the stop-off facility, and evaluation information is generated including the determined facility, see 10:24-48, hence the supplemented subject, namely, the facility name, has been estimated to generate the evaluation information; alternatively, 18:9-19:2, 24:33-25:18 where the user utters "The ramen shop to which I went yesterday for lunch was delicious" or the like, nonetheless the facility is determined and evaluation information identifying the facility is generated and stored, hence the supplemented subject, namely, the facility name, has been estimated to generate the evaluation information)

Regarding Claim 4
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches: 
wherein the server further includes a provision unit configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device, and (9:1-10 evaluation managing server 200 stores evaluation information, and provides the evaluation information to a user who seeks (requests) the information by browsing) 
the provision unit calculates an evaluation ranking of the service or merchandise, based on the evaluation-information database, to provide the vehicle-mounted device with the identification information and evaluation information regarding a facility selected based on the evaluation ranking. service or merchandise) for a given facility, stores consistency score in association with facility genre and evaluation keywords; score (ranking) measures consistency of evaluation keyword, precision of evaluation information, improves quality of evaluation, hence consistency score is ranking of/pertaining to evaluation (evaluation ranking); alternatively, 8:53-67 determines (calculates) final evaluation -- average keyword -- based on evaluated values (1 for keywords having a "good" evaluation, 0 for keywords having a "bad" evaluation) of all extracted evaluation keywords; the final evaluation/average value (ranking) is a ranking of/pertaining to evaluation (evaluation ranking))

Regarding Claim 6
Morimoto teaches the limitations of base claim 1 as set forth above. Morimoto further teaches:
(element A) wherein the transmission unit transmits the conversation information collected by the voice collection unit, together with date information regarding the conversation, to the server, and (As per claim 1, element G (wherein the transmission unit transmits the conversation information collected by the voice collection unit); 24:20-25:18 time keyword extractor extracts time keyword (date information) from uttered voice acquired by voice acquirer, and the time-specific evaluation information (about a certain facility) is used to update previous evaluation information provided by the user (about the certain facility) that is stored in the evaluation information storage 18; the fact that the system is performing this updating indicates that the system is keeping track of the times of the different pieces of evaluation information generated and stored in storage 18, hence the time information (date information) is being transmitted to the storage in the server and stored there in association with the evaluation information (registers the date information in association with the evaluation information, into the evaluation-information database) (see claim 1, elements H, J, re storage being in the server))
(element B) the registration unit registers the date information in association with the evaluation information generated by the evaluation-information generation unit, into the evaluation-information database. (As per claim 6, element A, above)

Regarding Claim 9  
Claim 9 is rejected based on the same rationale as claim 1.


Regarding Claim 10
Morimoto teaches the limitations of base claim 9 as set forth above. Morimoto further teaches:
wherein the reputation-keyword dictionary includes a plurality of facility genres and a reputation keyword for each facility genre, and (Figs. 2, 3, 7, 12, 21 tables showing, for a plurality of genres, association between each facility genre and evaluation keywords corresponding to this facility genre)
the determination unit determines whether the conversation information includes a reputation keyword for a genre agreeing with a genre of the estimated facility. (14:41-15:55 valid evaluation keyword extractor 12 determines, from stop-off facility information, the facility genre of the particular stop-off facility determined by stop-off facility determinator 5, then extracts keywords (from the keywords extracted by the evaluation keyword extractor 8) that match the determined facility genre, by referring to an association table (e.g., Fig. 12) showing  an association between a given facility genre and evaluation keywords valid for/corresponding to this facility genre (such a table can be provided for each facility), hence the system determines whether the conversation information includes a reputation keyword for a genre agreeing with a genre of the estimated facility)

Regarding Claim 11  
Claim 11 is rejected based on the same rationale as claim 6.

Regarding Claim 12  
Claim 12 is rejected based on the same rationale as claim 1.

Regarding Claim 13  
Claim 13 is rejected based on the same rationale as claim 2.

Regarding Claim 14 
Claim 14 is rejected based on the same rationale as claim 3.

Regarding Claim 15 
Claim 15 is rejected based on the same rationale as claim 4.

Regarding Claim 17 
Claim 17 is rejected based on the same rationale as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Patent No. 9,761,224), hereafter Morimoto, in view of Takei et al. (U.S. Patent No. 9,829,336), hereafter Takei.

Regarding Claim 5
Morimoto teaches the limitations of base claim 1 and intervening claim 4 as set forth above. Morimoto further teaches:
wherein the server further includes a provision unit configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device, the evaluation-information database includes personal identification information associated with the evaluation information, and (24:20-25:18 evaluation information generator 9G updates evaluation information of a given user, including storing the updated information in the evaluation information storage 18 (evaluation-information database), hence user identification information (personal identification information) is stored in association with the user's evaluation information and the time thereof, in order to perform the updating, see also claim 6; 25:35-26:26 facility use history acquirer acquires use history information about a stop-off facility that the user has used, e.g., history of uses of the particular facility by the particular user, and the facility use history acquirer uses this use history information (together with position and map information) to more precisely determine the stop-off facility at which the user has stopped; thus, the facility use history acquirer keeps track of use of particular facility by particular user, hence retains user information (personal identification information) associated with facility and evaluation information; regarding the amended claim language: as per claim 4 (the server further includes a provision unit configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device))
Morimoto does not explicitly disclose but, in analogous art, Takei teaches:
the provision unit calculates a frequency  of appearance of the evaluation information, based on the personal identification information, and selects the facility based on the calculated frequency of appearance, to provide the vehicle-mounted device with the identification information and evaluation information regarding a facility selected based on the calculated frequency of appearance. (23:3-24:15 operation history storage 71 stores operation history, such as history of key inputs made by a user, history of destination settings made by a user, and history of operations on information regarding a frequently-used function (calculates frequency of appearance); user attribute analyzer 73 analyzes user attribute on basis of user operation histories and user information, and presents evaluation information tailored to particular user (based on the personal identification information), e.g., limits the evaluation information (displayed to user on map) to evaluation information whose attribute matches the user's attribute (selects the facility based on the calculated frequency of appearance …))
It would have been obvious to one of ordinary skill in the 

Regarding Claim 16 
Claim 16 is rejected based on the same rationale as claim 5.

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Patent No. 9,761,224), hereafter Morimoto, in view of Kameyama (U.S. Patent Application Publication No. 2012/0054054 A1).

Regarding Claim 7
Morimoto teaches the limitations of base claim 1 as set forth above. 
wherein the transmission unit transmits the conversation information collected by the voice collection unit together with date information regarding the conversation, to the server, (As per claim 6)
Morimoto does not explicitly disclose but, in analogous art, Kameyama teaches:
the server further includes a seasonal database prescribing a relationship between a time of year, a region, and a seasonal ingredient, and (0144 DB 33 stores relationship between date/season, region/location, seasonal food, and particular user)
the registration unit collates the date information transmitted from the vehicle-mounted device, positional information regarding the estimated facility, and evaluation information regarding the service or merchandise of the estimated facility generated by the evaluation-information generation unit, with the seasonal database, to register, in a case where the collation is successful, the identification information regarding the estimated facility in association with the seasonal database. (0056-0059, 0064 facility event information, including facility, date/season (as per 0144) location, evaluation, keyword, user id, is obtained from user and stored (registered) in DB33)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Morimoto to incorporate Kameyama's 

Regarding Claim 8  
Morimoto in view of Kameyama teaches the limitations of base claim 1 and intervening claim 7 as set forth above. Kameyama further teaches:
wherein the server further includes a provision unit configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device, and the provision unit retrieves, with reference to the seasonal database, a facility based on the date information and the positional information transmitted from the vehicle-mounted device, to provide the retrieved facility as recommendation information. (0144-0145 controller retrieves and transmits, to user in vehicle, the facility information, from the seasonal database, based on the date and vehicle position information; regarding the amended claim language: as per claim 4 (the server further includes a provision unit configured to provide recommendation information regarding the facility, in response to a request from the vehicle-mounted device))

Regarding Claim 18 
Claim 18 is rejected based on the same rationale as claim 7.

Regarding Claim 19 
Claim 19 is rejected based on the same rationale as claim 8.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112:
The previous rejection under 35 U.S.C. 112 has been overcome. Applicant's attention is directed to the new rejection. 

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103:
Applicant's arguments filed on 12 January 2021 have been fully considered but are not persuasive.
The Examiner thanks Applicant for the clear exposition of the background of the invention and the clear exposition of Applicant's arguments over the prior art, with specificity as to the portions of the claims and the portions of the cited prior art being argued.

As per 7:34-48 the facility keyword may be a facility name, facility genre, or facility location. A facility genre is deemed to teach the service or merchandise. As per 7:31-33 the facility keyword extractor extracts a facility keyword from the uttered voice (conversation information). The word "a" indicates that it is possible that only a single facility keyword is extracted. In such case, the facility keyword is only one of a facility name, facility genre, or facility location. Thus, if the facility keyword is a genre, it is not a name or location; if the facility keyword is a name, it is not a genre or location; etc. Thus, in some cases, the uttered voice (conversation information) includes a facility genre (service or merchandise) and not a facility name -- this corresponds to case I-1 (although case I-1 does not require the absence of the facility name); and in some cases, the uttered voice (conversation information) includes a facility name and not a facility genre (service or merchandise) -- this corresponds to case I-2.
In addition to including a facility keyword, per 7:39-42 conversation information) includes an extracted evaluation keyword. At 7:43-47 Morimoto provides examples of evaluation keywords, such as "delicious," "spicy," "hot," etc. Per 8:12-19, such specific evaluation keywords may be replaced by a multi-grade (generic) evaluation such as "good" or "bad."
As per above, the uttered voice (conversation information) includes both a facility keyword and an evaluation keyword. Where the facility keyword is a facility genre, the uttered voice (conversation information) includes the facility genre as the subject qualifying the evaluation keyword (reputation keyword). For example, if the genre is "one-pot dish" and the evaluation keyword is "hot," then (by definition of the words "subject" and "qualifying") "one-pot dish" qualifies "hot," i.e., what is being talked about as being hot is the one-pot dish, i.e., "hot" is being limited by, qualified, by the one-pot dish. (Note in English we generally speak of an adjective qualifying a noun (subject); the claim reveres this convention by speaking of a noun (subject) qualifying an adjective. Nonetheless, in either case, the one word (noun/subject or adjective) is limiting -- qualifying -- the other word (noun/subject or adjective).) The description given in this paragraph corresponds to case I-1.
On the other hand, where the facility keyword is a facility conversation information) does not include the service or merchandise at all, hence does not include the service or merchandise as the subject qualifying the evaluation keyword (reputation keyword). (Rather, the uttered voice (conversation information) includes the facility name or location as the subject qualifying the evaluation keyword (reputation keyword).) The description given in this paragraph corresponds to case I-2.
Further to any of the above scenarios, i.e., following either the above scenarios that correspond to case I-1 or the above scenarios that correspond to case I-2, per 8:32-45, the system may determine an evaluation showing that the stop-off facility is a good restaurant providing a well-heated pot, or an evaluation showing that the stop-off facility is a bad shop providing a not-quite cold ice cream. Both of these determinations include evaluation information about the service or merchandise (case I-1) and evaluation information about the facility itself (case I-2). That is, "well-heated pot" and "not-quite cold ice cream" are evaluation information about the service or merchandise, and "good restaurant" and "bad shop" are evaluation information about the facility itself.
Thus, where the uttered voice (conversation information) includes the facility genre (service or merchandise) as subject (genre; service or merchandise) qualifying reputation keyword generate evaluation information about the service or merchandise (e.g., "well-heated pot" or "not-quite cold ice cream"). This is case I-1. 
And where the uttered voice (conversation information) includes the facility name or location and not the facility genre, hence where the uttered voice (conversation information) does not include the service or merchandise as subject (genre; service or merchandise) qualifying reputation keyword (evaluation keyword), the system may generate evaluation information about the facility itself (e.g., "good restaurant" or "bad shop"). This is case I-2.
Thus, Morimoto teaches both case I-1 and case I-2.


Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692  

/ERIC T WONG/Primary Examiner, Art Unit 3692